                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

 MICHAELS STORES, INC,                            §
                                                  § CIVIL ACTION NO.
        Plaintiff,                                §    3:19-cv-00090-JWD-EWD
                                                  §
 VERSUS                                           §
                                                  § DISTRICT JUDGE JOHN W.
 TIFFANY T. JONES                                 § deGRAVELLES
                                                  §
        Defendant.                                §
                                                  §

      JOINT PROPOSED ORDER CONFIRMING ARBITRATION AWARD AND
                            JUDGMENT

       Before this Court is the Application for Order to Confirm Arbitration Award (“Petition”)

filed by Plaintiff Michaels Stores, Inc. (“Michaels”). Michaels seeks an order confirming the

Arbitration Award dated September 10, 2018 and served on the parties by the American

Arbitration Association (“AAA”), in the arbitration proceeding entitled Jones v. Michaels Stores,

Inc., AAA case number 01-18-0000-9155.

       The Court, having considered the submission of the parties, the entire case file, and

applicable legal authority, hereby GRANTS Michaels’ Application and orders JUDGMENT for

the reasons that follow.

       On or about February 23, 2018, Defendant Tiffany Jones (“Jones”) initiated arbitration

proceedings against Michaels asserting claims stemming from her termination of employment

with Michaels. The making of the arbitration agreement is not at issue and therefore considered

by the Court to be a valid and enforceable agreement to arbitrate.

       AAA appointed arbitrator Michael Patterson (“Arbitrator”) to serve as arbitrator in this

case. On September 10, 2018, the Arbitrator issued an Award finding in favor of Michaels and




                                                                                           Page 1
against Jones. A copy of the Arbitration Award was served on both parties by the American

Arbitration Association and is attached hereto as Exhibit A.

       The Court finds it has original jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(a)(1) because the amount in controversy exceeds $75,000 and the parties are citizens of

different states. Specifically, Jones is a citizen of Louisiana, and Michaels is a citizen of Texas

and Delaware. The Court further finds that the United States District Court for the Middle

District of Louisiana is a proper venue for the confirmation of the Arbitration Award.

       The Federal Arbitration Act, 9 U.S.C. § 9, requires a court to confirm an arbitration

award “unless the award is vacated, modified, or corrected as prescribed in sections 10 and 11”

of the FAA. 9 U.S.C. § 9; see Kergosien v. Ocean Energy, Inc., 390 F.3d 346, 352-53 (5th Cir.

2004) (“If an [arbitration] award is rationally inferable from the facts before the arbitrator, the

award must be affirmed.”) overruled on other grounds by Hall St. Assoc., LLC v. Mattel, Inc.,

552 U.S. 576, 584-86 (2008). Here, Jones has urged no grounds to vacate, modify or correct the

award. Therefore, as a matter of law, Michaels is entitled to confirmation of the Award dated

September 10, 2018. Accordingly, the Court finds as follows:

                                            ORDER

       IT IS HEREBY ORDERED that the Application is GRANTED and the Final

Arbitration Award dated September 10, 2018 in the matter between Michaels and Jones, a true

and correct copy attached hereto as Exhibit A and incorporated by reference herein, is

CONFIRMED in its entirety.

                                          JUDGMENT

       The Court having granted Michaels’ Application issues JUDGMENT as follows:

       1)      The Final Arbitration Award dated September 10, 2018 is confirmed in its
               entirety;

                                                                                             Page 2
       2)     Respondent’s Motion to Dismiss is GRANTED and Claimant’s claim is dismissed
              with prejudice;

       3)     The administrative fees and expenses of AAA are to be borne as incurred
              pursuant to the provisions of the 2017 Team Member Handbook;

       4)     The fees and expenses of the Arbitrator are to be borne by Michaels pursuant to
              the provisions of the 2017 Team Member Handbook;

       5)     This award is in full settlement of all claims and counterclaims submitted to the
              Arbitration. All claims not expressly granted herein are hereby denied.



Signed in Baton Rouge, Louisiana, on June 24, 2019.



                                            S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                                                                         Page 3
EXHIBIT A
